—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), dated December 4, 1998, which granted the defendants’ motion to dismiss the complaint for failure to comply with court-ordered discovery.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The Supreme Court improvidently exercised its discretion in granting the defendants’ motion, as the plaintiffs had complied with the discovery order by the time the motion was made (see, CPLR 3126).
We reject the plaintiffs’ contention, raised in their brief, that *459sanctions are warranted. Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.